Citation Nr: 0513079	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), which is currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the periods from 
December 1970 to November 1973 and from March 1978 to 
December 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that this issue initially was addressed by a June 
2000 rating decision, and was deferred for a VA examination.  


FINDING OF FACT

The veteran's service-connected COPD does not demonstrate a 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  


CONCLUSION OF LAW

The criteria for an assignment in excess of 10 percent for 
the veteran's service-connected COPD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6603 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
February 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in February 2004 which 
was after the January 2001 rating decision on appeal.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error for the reasons 
specified below.

In the statement of the case, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected COPD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The veteran's service-connected COPD has been rated under 
Diagnostic Code 6603 for pulmonary emphysema.  Under the 
criteria for evaluating pulmonary emphysema under Diagnostic 
Code 6603, a 30 percent evaluation is contemplated for FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  
Assignment of a 60 percent evaluation is warranted where 
there is FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Code 6603  

In a March 1980 rating decision, the veteran's claim of 
service connection for COPD was granted.  A June 1995 rating 
decision increased the veteran's service-connected COPD to 10 
percent disabling.  VA medical records from the 1980s to 2000 
showed the veteran was treated for a pulmonary disorder, 
including chest pain.  A February 2000 entry indicated that 
the veteran used inhalers when he was short of breath.  

In August 2000, the veteran was afforded a VA examination.  
In reporting the history as presented by the veteran, the 
examiner indicated that the veteran experienced shortness of 
breath.  Physical examination revealed that the respiratory 
rate was normal, the lungs were clear to auscultation 
throughout, but there was forced expiratory wheezing.  There 
were no rales.  The diagnosis was COPD.  The examiner 
indicated that the veteran increased his use of 
bronchodilator for daily symptoms.  The examiner in a 
September 2000 addendum noted PFTs - normal FEV, normal FVC, 
normal FEV/FVC/normal O2 sat.  Flow rates improved greater 
than 100 percent with bronchodilator.  A September 2000 
Pulmonary Function Test revealed that the veteran took 
inhaled bronchodilators, last taken 10 hours prior to the 
test.  The overall ventilatory function was normal, there was 
a normal FEV1.  The FVC was normal.  The FEV1/FVC ratio was 
normal.  Repeat spirometric testing followed the inhaled 
bronchodilator.  The FEV1 and FVC significantly increased.  
After the inhaled bronchodilator overall ventilatory function 
was normal.  The FEV1 predicted percent was 98 percent and 
112 percent.  The FEV1/FVC Pred. percentage was 70 percent 
and Pre was 78 percent.

The veteran was afforded another VA examination in November 
2003.  In presenting the veteran's history as stated by the 
veteran, the veteran used his inhaler about 5 to 6 times per 
day.  Physical examination revealed the lungs were clear to 
auscultation throughout, without rales or rhonchi.  There 
were no forced expiratory wheezes.  The examiner indicated 
that the veteran's June 2003 chest x-ray showed some mild 
pulmonary edema.  The examiner opined that the veteran's 
pulmonary function tests showed mixed mild obstruction and 
restriction with bronchial reversibility.  A November 2003 
Pulmonary Function Report revealed that FEV1 and FEV1/FVC 
were mildly reduced.  The FEV1 was at Pre Ref of 73 percent 
and Post Ref of 91 percent.  The FEV1/FVC percentage was Ref 
of 79, Pre Meas of 68 and Post Meas was 74.  The examiner 
commented that a significant change was seen in FEV1 
following bronchodilator inhalation.  TLF was mildly reduced.  
The examiner concluded that testing indicated the presence of 
a mixed disorder with mild obstructive and restrictive 
defects.  There was evidence for bronchial reversibility.  
Upper airway flow limitation was suspected.  

A February 2004 Pulmonary Function Report showed FEV1 to be a 
Pre Ref of 84 percent.  The FEV1/FVC percentage was Ref of 79 
and Pre Meas of 77.  The DLCO was at 69 percent Pre Ref.  The 
examiner commented that the testing was of a good quality 
with acceptable and reproducible data.  FVD, FEV1 and 
FEV1/FVC were all within normal limits.  TLC was within 
normal limits.  DLCO was mildly reduced.  The examiner 
concluded that spirometry and lung volumes were within normal 
limits.  Diffusion capacity was mildly reduced.  The examiner 
in a February 2004 addendum noted that the February 2004 
pulmonary function tests showed that the diffusion capacity 
was mildly reduced, spirometry and lung volumes were within 
normal limits.  

Based on the above, the veteran does not meet the next higher 
rating of 30 percent.  The medical evidence did not 
demonstrate the veteran had FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 
to 65 percent predicted.  The September 2000 pulmonary 
function test indicated that the veteran had a FEV1/FVC in 
one finding of 70 percent, however in another it was 78 
percent, and the November 2003 pulmonary function report 
showed that the veteran had a FEV1/FVC in one finding of 68 
percent and yet other findings showed 74 percent and 79 
percent.  Furthermore, the rest of the findings do not show 
that the veteran meets the criteria for a 30 percent rating.  
Moreover, none of the findings in the most recent February 
2004 pulmonary function report indicated that the veteran met 
the criteria for a 30 percent rating.  Therefore, the medical 
evidence is not in relative equipoise to support the 
veteran's claim for an increased rating.  

The Board notes that in the April 2005 brief, the veteran's 
representative argued that the veteran was not provided 
thorough and adequate VA examinations and that in previous VA 
examinations the veteran's claims folder was not reviewed.  
Nevertheless, the Board finds that the examinations were 
conducted by competent medical professionals.  Even if there 
were any deficiencies, the Board finds that the veteran has 
not been prejudiced as he was afforded 3 pulmonary function 
tests, which provided the pertinent medical evidence for a 
rating under Diagnostic Code 6603.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


